Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se une la Juez Asociada Señora Rodríguez Rodríguez.
Por entender que la sentencia emitida por la mayoría del Tribunal en el caso de epígrafe es incompatible con la servidumbre en equidad constituida en la Urbanización Mansiones de Playa Húcares y es contraria a la jurispru-dencia que hemos establecido desde Colón v. San Patricio Corporation, 81 D.P.R. 242 (1959), disentimos.
*274I
En nuestra jurisdicción, las servidumbres en equidad cumplen el propósito de “preservar el valor, ‘la belleza, la comodidad y la seguridad del reparto residencial’ Residentes Parkville v. Díaz, 159 D.P.R. 374, 384 (2003). Véase, también, Sands v. Ext. Sagrado Corazón, Inc., 103 D.P.R. 826, 827 (1975). Éstas consisten en restricciones y condi-ciones impuestas por el propietario sobre su terreno con el fin de limitar su uso o explotación para beneficio de pre-sentes y futuros propietarios. Colón v. San Patricio Corporation, supra.
No debemos olvidar que las servidumbres en equidad son catalogadas como contratos entre las partes pues, por un lado, el desarrollador acuerda gravar su propiedad para delimitar el uso y la construcción, y por el otro, los nuevos adquirientes se someten a dicha voluntad al comprar la propiedad con conocimiento de este gravamen. Asoc. Vec. Urb. Huyke v. Bco. Santander, 157 D.P.R. 521 (2002). En vista de lo anterior, hemos resuelto que estos contratos de-ben ser interpretados tratando de conocer “cuál fue el ver-dadero fin que se perseguía al gravar las propiedades me-diante la servidumbre en equidad”. (Énfasis en el original suprimido y énfasis suplido.) Residientes Parkville v. Díaz, supra, pág. 385. Véase Asoc. Vec. Urb. Huyke v. Bco. Santander, supra. Para ello, debemos interpretar “[l]as cláusu-las del contrato en su totalidad, atribuyendo a las dudosas el sentido que resulte del conjunto de todas”. Art. 1237 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3475.
Dicho lo anterior, veamos cuál fue la intención del desa-rrollador al crear la servidumbre en equidad que nos ocupa.
II
Según se desprende del expediente, la Urbanización Mansiones de Playa Húcares fue concebida por el desarro-*275llador como un proyecto residencial-vacacional en el cual sus propietarios y residentes podrían disfrutar de instala-ciones de recreo, áreas comunes y acceso a la playa. A su vez, cada propietario debía satisfacer una cuota de mante-nimiento para costear, entre otras partidas, los gastos de acceso controlado, vigilancia, mantenimiento y conserva-ción de las instalaciones y áreas comunes, y para los gastos de administración.
Con el fin de propender al desarrollo adecuado de este proyecto, el desarrollador constituyó, mediante escritura pública, ciertas restricciones y limitaciones sobre el terreno. Entre éstas se encuentran las siguientes:
LIMITACIONES SOBRE LA CONSTRUCCIÓN
(a) Aprobación: Toda construcción que se realice en este pro-yecto en primer lugar deberá cumplir con la reglamentación que para un distrito de zonificación R-l, requiere la Adminis-tración de Reglamentos y Permisos y las agencias guberna-mentales concernidas, así como del comité de Arquitectura de la Asociación de Propietarios de Playa Húcares y obtener sus respectivas aprobaciones.
(c) Área de Construcción: Las edificaciones a construirse se-rán de tipo residencial teniendo como área de piso básica de mil quinientos (1,500) pies cuadrados, mínimo.
LIMITACIONES DE USO
(a) Uso: Los solares del proyecto serán con fines residenciales exclusivamente. No se permitirán el uso comercial o para ser-vicios profesionales.
(c) Arrendamientos: En caso que algún propietario desee al-quilar su propiedad deberá ser con un término no menor de una semana. (Énfasis suplido.) Apéndice, págs. 31-34.
Debemos prestar particular atención a la cláusula (c) de las Limitaciones de Uso. Una interpretación correcta de dicho inciso requiere que sea evaluado en conjunto con las demás limitaciones y restricciones adoptadas en la escri-tura de constitución de servidumbre, y no aisladamente.
Como se puede observar, el desarrollador prohibió enfá-ticamente el uso comercial de los solares mediante la cláu-sula (a) de las Limitaciones de Uso. El arrendamiento *276esencialmente es una explotación comercial de la propie-dad por parte del propietario, en la cual éste cede el uso y disfrute a un tercero a cambio del pago de unos cánones. No obstante, el desarrollador dispuso una salvedad a la limitación del uso comercial; ésta es, el arrendamiento de la propiedad por un término no menor de una semana. Sin embargo, el desarrollador redactó esta excepción en térmi-nos de la propiedad entera, como un todo, sin hacer alusión alguna al arrendamiento independiente de dependencias, niveles, anexos o partes de una residencia. Esto nos mueve a inferir que este último tipo de arrendamiento no fue el contemplado por el desarrollador como el permisible.
Pero nuestro análisis no culmina con lo anterior. El de-sarrollador, asimismo, dispuso en la escritura de constitu-ción de servidumbre en equidad unas Limitaciones sobre la Construcción, en las cuales requirió que las estructuras fueran únicamente de tipo residencial en un espacio mí-nimo de 1,500 pies cuadrados. Igualmente, impuso que toda construcción debía cumplir con la reglamentación exi-gida por la Administración de Reglamentos y Permisos (A.R.Pe.), y las agencias gubernamentales concernidas para un distrito de zonificación R-l. Cabe destacar que para 1990, año en que se constituyó esta servidumbre en equidad, la reglamentación sobre zonificación para un Dis-trito R-l era provista por la See. 7 del Reglamento de Zo-nificación de Puerto Rico (Reglamento de Planificación Núm. 4 de la Junta de Planificación), Reglamento Núm. 3844 del Departamento de Estado de 14 de enero de 1989. Esta sección disponía, en parte:
7.05 — Densidad Poblacional en Distritos R-l — Se permitirá una casa de una familia en cada solar, independientemente del tamaño de éste. (Énfasis suplido.)Reglamento de Zonifica-ción de Puerto Rico, supra, pág. 48.
Debemos, por lo tanto, interpretar el verdadero propó-sito que pretendió el desarrollador con la aludida servi-dumbre en equidad —en particular, con el inciso (c) de las Limitaciones de Uso— tomando como base el estado de de-*277recho presente al momento de su constitución. Fue en este estado de derecho que el desarrollador descansó para im-poner la referida restricción.
De acuerdo con lo anterior, resulta claro que el desarro-llador no contempló, como uso residencial permitido, la construcción de unidades familiares independientes a la residencia principal en los solares del referido proyecto, con el propósito de explotarlas comercialmente mediante alquiler. Claro está, podemos tomar conocimiento judicial de que los requisitos de construcción para el Distrito R-l cambiaron sustancialmente desde 1990 hasta 2001, fecha en que se construyó la unidad familiar a nivel del sótano en el caso de epígrafe.
Sin embargo, no debemos acudir a la reglamentación más reciente sobre la materia —para propósitos de inter-pretar el inciso (c) de las Limitaciones de Uso— pues pro-duciríamos resultados que el desarrollador nunca conoció ni pretendió. Además, si acudiéramos a la reglamentación reciente, produciríamos resultados incompatibles con el propósito de la servidumbre, pues no habría uniformidad en la construcción de las viviendas a través del tiempo. Como cuestión de hecho, surge de los anejos del expediente de este caso que el permiso de construcción y de uso expe-dido por A.R.Pe. para la vivienda a nivel del sótano fue para un distrito zonificado R-2.
Por último, debemos incorporar a nuestro análisis la cláusula tercera de la escritura pública, la cual precede las limitaciones y las restricciones a la propiedad. La misma dsipone:
TERCERO: Que con el propósito de que dicho proyecto se constituyan [sic] en uno en el cual sus propietarios y residen-tes puedan disfrutar a plenitud y tener la satisfacción de vivir en un ambiente tranquilo, saludable, de máxima seguridad para sus personas y propiedades, donde la belleza del paisaje provoque en los residentes una paz espiritual y un relaja-miento de las tensiones del diario vivir, la compareciente por la presente impone sobre el proyecto una serie de restricciones de uso y limitaciones sobre la construcción, encaminados a estos propósitos antes mencionados .... Apéndice, pág. 31.
*278Si los propietarios de los ciento treinta solares que com-prenden la Urbanización Mansiones de Playa Húcares de-cidieran construir o ampliar la edificación con el propósito de alquilar unidades dentro de sus residencias, no tendría-mos que ser adivinos para anticipar que el futuro de dicho recinto cambiaría totalmente y dejaría de ser el área resi-dencial tranquila y pacífica que el desarrollador pretendió al constituir la servidumbre que hoy, por fíat judicial y desde este estrado apelativo, enmendamos. Adviértase que el incremento en la densidad poblacional del área, debido al alquiler de propiedades multifamiliares, traería consigo el aumento en el uso de áreas comunes, de instalaciones recreativas y del área de la playa, con el consabido au-mento en los costos de mantenimiento, limpieza y seguri-dad del complejo residencial.
En fin, la proliferación de construcciones como las de autos en Mansiones de Playa Húcares produciría un cam-bio dramático sobre la naturaleza y el uso proyectado por el desarrollador para la urbanización. Además, perjudica-ría a los propietarios que, cumpliendo fielmente con las restricciones sobre la propiedad, tendrían que asumir el aumento en los gastos del uso de las instalaciones, produ-cidos por las actuaciones de aquellos quienes construyeron unidades adicionales en sus propiedades para arrendarlas a terceros.
Al interpretar la servidumbre en equidad en el caso ante nos, debemos asumir como norte la protección de aquellos propósitos pretendidos inicialmente por el desa-rrollador como lo son la seguridad, la tranquilidad y la paz de los residentes de Mansiones de Playa Húcares.
En resumen, el inciso (c) de la sección titulada Limita-ciones de Uso tiene que interpretarse como parte de un todo coherente, y no en abstracción de las demás cláusulas de la escritura. Al así hacerlo, sólo podemos concluir que la construcción de una unidad de vivienda familiar a nivel del sótano de la residencial principal, para ser alquilada de forma independiente, viola las restricciones impuestas en dicha urbanización mediante la servidumbre en equidad.
*279Por todas las razones que preceden, revocaríamos la sentencia emitida por el antiguo Tribunal de Circuito de Apelaciones.